Citation Nr: 1610806	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD) and residuals of a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active military service from December 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of the hearing is associated with the record on appeal.

In March 2014, December 2014, and August 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The matter is again before the Board after the RO issued a Supplemental Statement of the Case (SSOC) in December 2015.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ulcer disease or duodenal ulcer.

2.  The Veteran clearly and unmistakably entered service with GERD.

3.  The Veteran's preexisting GERD clearly and unmistakably was not aggravated by service.




CONCLUSION OF LAW

The claim of entitlement to service connection for a stomach disorder, to include GERD and residuals of a duodenal ulcer, is denied.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in July 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  Additionally, in his hearing before the Board, the Veteran indicated that he sought treatment at the Hortren General Hospital in Banbury, England for his stomach disorder.  He testified that he sought this treatment after his active duty, sometime between 1975 and 1977.  See Board Hearing Transcript, page 10-11.  In an April 2014 letter, the AOJ asked the Veteran to fill out the attached VA 21-4142 Form, giving VA authorization to obtain these private treatment records.  The Veteran did not respond to this letter, and all other records identified by the Veteran, including his VA treatment records, have been obtained and associated with the claims file.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in October 2009 and July 2012, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  The Veteran was also provided VA addendum medical opinions in May 2014, March 2015, and October 2015.  These addendum medical opinions involved reviews of the claims file, to include the prior VA examinations, and were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in September 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Tennessee Department of Veterans' Affairs.  The VLJ and representative asked the Veteran questions regarding the elements of the claim that were lacking to substantiate the claim for benefits.  The representative and the VLJ asked the Veteran questions to ascertain whether he had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its March 2014, December 2014, and August 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included sending the Veteran the necessary authorization form to obtain his private treatment records from the Hortren General Hospital in Banbury, England.  The Veteran was sent this authorization in April 2014, and he did not respond to the letter.  The remands directed the AOJ to obtain the Veteran's VA treatment records, which were located and associated with the claims file.  While the December 2015 SSOC shows that the AMC reviewed additional VA treatment records dated from June 2014 to December 2015, the Board declines to remand this claim yet again as there is sufficient evidence of record to decide the actual nexus question that is at issue before the Board.  The remands also included scheduling the Veteran for an additional VA examination and medical opinion.  The Veteran was provided a VA examination in July 2012 and VA addendum medical opinions were obtained in May 2014, March 2015, and October 2015.  Finally, the remands directed the AOJ to readjudicate the claim, which was accomplished in the September 2014, May 2015, and December 2015 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a stomach disorder, to include GERD and residuals of a duodenal ulcer.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran currently has a diagnosis of ulcer disease or duodenal ulcer.  The Veteran was afforded a VA examination in October 2009.  The VA examiner diagnosed the Veteran with "duodenal ulcer - resolved."  The examiner found that the Veteran's duodenal ulcer treated in service healed without sequelae.  There was no report of any ulcer condition in the VA records since 1998.  Similarly, the July 2012 VA examiner determined that the duodenal ulcer treated while the Veteran was in the military had healed without sequelae.  In a May 2014 VA addendum medical opinion, the VA examiner, following a review of the Veteran's claims file, to include the prior VA examinations, determined that the Veteran did not have a current diagnosis of ulcer disease.  The treatment records dated during the appeal period also do not contain a current diagnosis of ulcer disease or duodenal ulcer.  

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, a clinical diagnosis of ulcer disease or duodenal ulcer has not been of record since the service connection claim was initially filed in July 2009.  Moreover, reports of ulcer disease in 1998 cannot be considered a "recent" diagnosis of disability so as to constitute a current disability that existed at the time the claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for ulcer disease or duodenal ulcer is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a current ulcer disease or duodenal ulcer diagnosis, this issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose ulcer disease or duodenal ulcer which involves an internal physical process not capable of lay observations.  The claims file does not contain any current medical examinations diagnosing the Veteran with ulcer disease or duodenal ulcer.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim for ulcer disease or duodenal ulcer.  

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for ulcer disease or duodenal ulcer, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for ulcer disease or duodenal ulcer is denied.

The Board will now address the GERD aspect of the Veteran's claim.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  In a VA addendum medical opinion dated in May 2014, the VA examiner determined that the Veteran's current stomach disorder was GERD.  This determination was made following a review of the claims file, to include the Veteran's prior VA examinations.  The Veteran's VA treatment records also document diagnoses of GERD.  Thus, the Veteran has satisfied the first element of service connection.

Regarding an in-service incurrence, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the Veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder preexisted the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  Additionally, in determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000). 

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2014). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above criteria in mind, the Board will first address the presumption of soundness.  The Veteran entered active duty in December 1971.  In this regard, the Board notes that the Veteran's August 1971 military enlistment examination is negative for any notations of pertinent defects, infirmities, or disorders regarding GERD.  Thus, the presumption of soundness attaches for the GERD.  38 U.S.C.A. 
§ 1111.

In order to rebut the presumption of soundness there must be clear and unmistakable evidence that the disability both preexisted service and was not aggravated by service.  38 U.S.C.A. § 1111; see Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Here, the Board finds that the evidence of record clearly and unmistakably shows that the Veteran entered active duty with preexisting GERD.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03.

In this regard, during his active military service, the Veteran reported a ten year history of indigestion in March 1972 while being treated for indigestion.

Post-service, the Veteran was provided a VA examination in October 2009.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner maintained that it was clear that the Veteran had had problems with indigestion and heartburn since his childhood.  The examiner therefore maintained that the Veteran's current diagnosis of GERD was most likely the natural progression of the Veteran's childhood indigestion and heartburn.

The Veteran was provided another VA examination in July 2012.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner provided the exact same medical opinion as that provided in October 2009.  However, the examiner made additional references to the medical literature.

A VA addendum medical opinion was obtained in May 2014.  Following a review of the claims file, the VA examiner opined that the Veteran did clearly and unmistakably enter the military with symptoms of preexisting GERD - specifically, indigestion and heartburn - which was the Veteran's current diagnosis, and symptoms of the GERD in service were "most likely" the natural progression of childhood indigestion and heartburn.  A March 2015 VA opinion concurred. 

These medical opinions are not contradicted by any other medical opinion of record, and were based on the examiners' thorough reviews of the Veteran's claims file to include the Veteran's lay statements in the STRs of a ten-year history.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions)

Given the above, the Board finds that the Veteran clearly and unmistakably entered active duty with preexisting GERD.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03.

The Board will next consider whether there is clear and unmistakable evidence that the GERD was not aggravated by service.

In this regard, during his active military service, the Veteran was treated for and diagnosed with indigestion in March 1972.  He was treated with Maalox.  The Veteran was seen again in August 1973 with stomach pain and indigestion.  The impression was "heartburn, probably esophagitis but rule out ulcer."  An upper gastrointestinal (UGI) series was recorded and the Veteran was treated with Maalox.  In September 1973, an UGI was performed and it showed that the Veteran's esophagus and stomach were normal, but a duodenal ulcer crater was present.  In November 1974, the Veteran was treated for duodenal ulcer disease, epigastric pain, and rectal bleeding.  At his January 1975 military separation examination, his abdomen was normal.  The separation examination documented that a duodenal ulcer was diagnosed by X-ray in August 1973 and was adequately treated.  The Veteran's active military service ended in January 1975.

At his September 2013 Board hearing, the Veteran testified that the handling of mercury in connection with his Military Occupational Specialty (MOS) of Dental Specialist may have caused his gastrointestinal complaints.  The Veteran's DD-214 Form documents that his MOS was Dental Specialist.

Post-service, the Veteran was provided a VA examination in October 2009.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the Veteran's current GERD was less likely as not caused by or a result of the Veteran's duodenal ulcer in service.  The examiner maintained that it was clear that the Veteran had had problems with indigestion, heartburn, and ulcers since his childhood.  The duodenal ulcer treated in service healed without sequelae.  There was no report of any ulcer condition in the VA records since 1998.  The examiner therefore maintained it was less likely than not that the Veteran's current diagnosis of GERD was due to the duodenal ulcer treated in service but was most likely the natural progression of the Veteran's childhood indigestion and heartburn.

The Veteran was provided another VA examination in July 2012.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner provided the exact same medical opinion as that provided in October 2009.  However, the examiner made additional references to the medical literature.

A VA addendum medical opinion was obtained in May 2014.  Following a review of the claims file, the VA examiner opined that it was less likely than not that the current diagnosis of GERD was due to the duodenal ulcer treated in the military, but was most likely the natural progression of the Veteran's childhood indigestion and heartburn.  The examiner found that the Veteran did clearly and unmistakably enter the military with symptoms of preexisting GERD - specifically, indigestion and heartburn - which was the Veteran's current diagnosis, and symptoms of the GERD in service were "most likely" the natural progression of childhood indigestion and heartburn.  The examiner stated that the two conditions, that is, peptic ulcers and GERD, were not due to or caused by each other and either could exist in the absence of the other or in the presence of the other.  The examiner indicated that peptic ulcers are caused by bacteria and/or nonsteroidal anti-inflammatory drugs (NSAIDs) use; in contrast, GERD is most often caused by an incompetent valve or a hiatal hernia.  The VA examiner then cited to the medical literature as support for the medical opinion.

In a March 2015 VA addendum medical opinion, following a review of the claims file, the VA examiner opined that he concurred with the May 2014 VA medical opinion, which found that the claimed GI condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury,
event, or illness.  The examiner also concurred with the May 2014 VA medical opinion that it was at least as likely as not (50 percent probability or greater) that any current stomach disorder, including GERD, was a continuing disease process.  As the May 2014 VA examiner noted, the March 2015 VA examiner agreed that there was evidence that the Veteran did clearly and unmistakably enter the military with symptoms of preexisting GERD, that is, indigestion and heartburn, which is the Veteran's current diagnosis.  The March 2015 VA examiner then added that he did not see any evidence of an increase in the GERD disability during service.  In addition, the examiner added that there was no evidence in the scientific literature to suggest a causal relationship between the handling of mercury in connection with MOS of Dental Specialist and gastrointestinal complaints.

Another VA addendum medical opinion was obtained in October 2015.  Following a review of the Veteran's claims file, to include the prior VA examinations and medical opinions, the October 2015 VA examiner determined that the Veteran's GERD was less likely as not (less than 50/50 probability) permanently aggravated by service.  The examiner ultimately opined that it was clear and unmistakable that any increase in the Veteran's GERD disability was due to the natural progress of the preexisting GERD condition.  In other words, the examiner stated that he could not find any evidence in the Veteran's records to support a claim of aggravation of the Veteran's non-service-connected GERD condition by his active military service.  The examiner indicated that the Veteran's baselines disabling manifestation of the non-service-connected disease or injury were reflux symptoms.  The increased disabling manifestations were reflux symptoms.

There is no contrary medical evidence in the claims file.  See Colvin, supra.  In fact, the Board finds that these VA medical opinions are consistent with the Veteran's service and post-service treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Board finds that while the Veteran is competent to describe his subjective symptoms of his GERD, ascertaining whether a permanent worsening of a preexisting disorder beyond the natural progress of the disorder occurred during service requires special medical training that the Veteran does not have and therefore it is a determination that is complex and "medical in nature" and not capable of lay observation alone.  See Davidson, supra.  Accordingly, any lay opinion found in the record regarding the Veteran's military service causing a permanent worsening of his preexisting GERD beyond the natural progress of the disorder is not competent evidence and is not accorded any probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).   Rather, the Veteran may only rely on the protections set forth under 38 U.S.C.A. § 1111 that the presumption of soundness may only be rebutted by clear and unmistakable to the contrary.  In this regard, the Veteran is competent to report on his symptoms of gastrointestinal distress.  However, while the record does not show a diagnosis of GERD prior to service, STRs document a history reported by the Veteran of having experienced symptoms prior to service which ultimately formed the basis of the diagnosis of GERD.  The Board finds that the Veteran's statements made during the course of medical treatment during service are inherently reliable and therefore more probative as there is no reasonable motivation for providing inaccurate information.  GERD is the underlying disease entity causing the Veteran's symptoms prior to service and during service regardless of when the clinical term was attached to the Veteran's symptoms.  Thus, the Board does not find the Veteran's current assertions that his symptoms did not pre-exist service credible.  Rather, the Board finds as competent and credible the opinions provided by the VA experts, including the findings that the Veteran's GERD clearly and unmistakably was not aggravated beyond its natural progression during service.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, the Board finds that the Veteran clearly and unmistakably entered service with GERD, and his preexisting GERD clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.   


ORDER

The claim of entitlement to service connection for a stomach disorder, to include GERD and residuals of a duodenal ulcer, is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


